UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-4617


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

TYANNA CELESTE ROBINSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:01-cr-00128-NCT-1)


Submitted:   February 23, 2015             Decided:   February 25, 2015


Before MOTZ and    KING,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Louis C. Allen, Federal Public Defender, John A. Dusenbury, Jr.,
Kathleen   A.  Gleason,  Assistant  Federal   Public   Defenders,
Greensboro, North Carolina, for Appellant.        Robert Michael
Hamilton, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Tyanna Celeste Robinson appeals from the district court’s

judgment revoking her supervised release and sentencing her to

10    months’     imprisonment            and     a     12-month          term       of    supervised

release.        Robinson’s           counsel      has     filed       a    brief          pursuant        to

Anders v. California, 386 U.S. 738 (1967), stating that there

are no meritorious issues for appeal, but questioning whether

the   district         court    erred        in   imposing        a       sentence             where      the

purpose      of       the      10-month           prison        term        was           to        provide

rehabilitation.             Robinson was informed of her right to file a

pro   se    supplemental            brief,      but     she   has         not    done          so.       The

Government declined to file a brief.                             During the pendency of

this appeal, Robinson was released from incarceration and began

serving the 12-month term of supervised release.

       We   may       address       sua     sponte      whether       an        issue          on    appeal

presents “a live case or controversy . . . since mootness goes

to the heart of the Article III jurisdiction of the courts.”

Friedman’s, Inc. v. Dunlap, 290 F.3d 191, 197 (4th Cir. 2002)

(internal       quotation           marks    and        citation          omitted).                 Because

Robinson already has served her term of imprisonment, there is

no    longer      a    live     controversy           regarding           the    length             of   her

confinement.           Therefore,         counsel’s        challenge            to    the       district

court’s decision to impose the 10-month prison term is moot.

See   United      States       v.    Hardy,       545 F.3d 280,      283–84             (4th      Cir.

                                                  2
2008).      However, because Robinson is serving the 12-month term

of supervised release and because her attorney filed an Anders

brief, we retain jurisdiction to review pursuant to Anders the

district     court’s    decisions       to      revoke       Robinson’s     supervised

release and to impose the 12-month term of supervised release.

     In accordance with Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.                          We

therefore    dismiss    the    appeal      as    moot    to    the    extent   Robinson

seeks to challenge her 10-month prison sentence and affirm the

district court’s judgment, in part.                     This court requires that

counsel inform Robinson, in writing, of the right to petition

the Supreme Court of the United States for further review.                          If

Robinson requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move

in   this    court     for    leave   to        withdraw      from    representation.

Counsel’s motion must state that a copy thereof was served on

Robinson.

     We dispense with oral argument because the facts and legal

contentions    are     adequately     presented         in    the    materials   before

this court and argument would not aid the decisional process.



                                                                    DISMISSED IN PART;
                                                                      AFFIRMED IN PART




                                           3